DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 7 December 2021.
Claims 1-20 are pending. Claims 1, 10, and 19 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2017/0357627, published 14 December 20217) and further in view of Hassel (US 10372804, patented 6 August 2019) and further in view of Palmert et al. (US 2021/0233146, filed 28 January 2020, hereafter Palmert) and further in view of Hawthorne et al. (US 2011/0154197, published 23 June 2011, hereafter Hawthorne).
As per independent claim 1, Peterson, which is analogous to the claimed invention because it is directed toward filling form documents, discloses a system for document extraction and targeted dissection, the system comprising:
a memory device with computer readable program code stored thereon (Figure 1; paragraphs 0041 and 0044)
a communication device connected to a network k(Figure 1; paragraph 0047)
a processing device, wherein the processing device is configured to execute the computer-readable program code (Figure 1; paragraphs 0041 and 0046) to:
	receive a first document via a communication channel over the network (paragraphs 0177-0181: Here, a first form document is received)
	extract user information from a first data field of the first document (paragraphs 0177-0181) 
identify that the first data field has a first data type and a first data format (paragraphs 0177-0181: Here, a user modifies filled contents within a first filled form 
store the user information and the first document in a document database (paragraphs 0177-0188)
identify a second document comprising a second data field (paragraphs 0188-0191)
identify that the second data field has the first data type (paragraph 0188-0191: Here, a second form field, having a field type corresponding to the updated form field of the first form document, is identified)
populate, automatically and in response to identifying that the second data field has the first data type, the second data field of the second document with the user information (paragraphs 0188-0191)
display the second document, with the user information in the second data field, in an electronic presentation via a user interface of a user device (paragraphs 0188-0191)
Peterson fails to specifically disclose: 
augmenting the electronic presentation of the second document in the user interface with supplemental data associated with the second document.
extract supplemental information from an interaction database, wherein the supplemental information comprises additional information collected from a third-party system in real-time
merge the supplemental information with the user information in the document database

Palmert, which is analogous to the claimed invention because it is directed toward generating recommendations of mapped data, discloses extract supplemental information from an interaction database, wherein the supplemental information comprises additional information collected from a third-party system in real-time (paragraphs 0017-001) and merging the supplemental information with the user information in the document database (paragraph 0114-0116). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Palmert with Peterson, with a reasonable expectation of success, as it would have enabled a user to extract contents for populating user information. This would have provided the user with the ability to efficiently extract data without user intervention.
Additionally, Hawthorne, which is analogous to the claimed invention because it is directed toward discloses generating movie content, discloses generate, in response to identifying that the second data field has the first data type, wherein the explanation comprises video and the supplemental information (paragraph 0107). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hawthorne with Peterson, with a reasonable expectation of success, as it would have enabled a user to receive a custom video. This would have enabled the user to receive and view customized contents based upon populated contents.

As per dependent claim 2, Peterson, Palmert, Hawthorne, and Hassel disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Peterson fails to specifically disclose transmitting the electronic presentation of the second document to another user without the explanation and saving the augmented electronic presentation. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to transmit an electronic document for display without augmented information and saving the augmented presentation, wherein the augmented information is an annotation. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Peterson, with a reasonable expectation of success, as it would have allowed a user to provide a document to another user while maintaining personal presentation information for later use. This would have allowed for a user to maintain their data security/confidentiality.

As per dependent claim 4, Peterson, Palmert, Hawthorne, and Hassel disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Hassel discloses wherein augmenting the electronic presentation of the second document in the user interface with the supplemental data comprises displaying an explanation of the at least a portion of the second document (column 10, lines 19-34), and wherein the processing device is further configured to:
display the augmented electronic presentation (column 10, lines 19-34)
identify a document type of the second document (Figures 2A-2D; column 7, lines 30-56 and column 10, lines 19-34)

augment the second document with the explanation, wherein the explanation comprises at least one of text, an image, audio, or video (column 10, lines 19-34)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hassel with Peterson, with a reasonable expectation of success, as it would have enabled a user to receive feedback on his/her form entries. This feedback would have allowed a user to efficiently fill forms based upon feedback suggestions, thereby allowing him/her to receive suggestions for correcting forms.
As per dependent claim 5, Peterson and Hassel disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Peterson discloses wherein the processing device is further configured to receive an interaction with a portion of the second document from a user via the user interface (column 10, lines 19-34), in response to receiving the interaction, display the augmented electronic presentation (column 10, lines 19-34). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Hassel with Peterson, with a reasonable expectation of success, as it would have enabled a user to receive feedback on his/her form entries. This feedback would have allowed a user to efficiently fill forms based upon feedback suggestions, thereby allowing him/her to receive suggestions for correcting forms.
As per dependent claim 6, Peterson and Hassel disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Peterson discloses 
As per dependent claim 9, Peterson and Hassel disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Peterson discloses an artificial intelligence application stored in the memory device and in communication with the document database, wherein the processing device, using the artificial intelligence application, is further configured to populate the second document and retrieve the supplemental data (paragraphs 0185-0186).
With respect to claims 10-15, the applicant discloses the limitations substantially similar to those in claims 1-6, respectively. Claims 10-15 are similarly rejected.
With respect to claim 18, the applicant discloses the limitations substantially similar to those in claim 9. Claim 18 is similarly rejected.
With respect to claims 19-20, the applicant discloses the limitations substantially similar to those in claims 19-20, respectively. Claims 19-20 are similarly rejected.

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, Palmert, Hawthorne, and Hassel and further in view of Miller et al. (US 2018/0268337, published 20 September 2018, hereafter Miller).
As per dependent claim 7, Peterson, Palmert, Hawthorne, and Hassel disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Peterson fails to specifically disclose wherein extracting the user information further comprises extracting public external information from third party systems. However, 
As per dependent claim 8, Peterson, Palmert, Hawthorne, Hassel, and Miller disclose the limitations similar to those in claim 7, and the same rejection is incorporated herein. Miller discloses wherein the processing device is further configured to merge the public external information with the extracted user information in the document database, and wherein the public external information and the extracted user information are used to populate a document (paragraphs 0075 and 0152). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Miller with Peterson, with a reasonable expectation of success, as it would have allowed for harvesting of data from a plurality of sources. This would have allowed a user to populate his/her user profile based upon previous activities instead of manually populating the profile. This would have provided the user with the advantage of saving time creating a profile.
With respect to claims 16-17, the applicant discloses the limitations substantially similar to those in claims 8-9, respectively. Claims 16-17 are similarly rejected.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peterson, Palmert, Hawthorne, and Hassel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144